DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Santini et al (Santini, Tales, et al. "In-vivo and numerical analysis of the eigenmodes produced by a multi-level Tic-Tac-Toe head transmit array for 7 Tesla MRI." PloS one 13.11 (2018): e0206127.).
Regarding Independent Claim 1, Santini teaches:
A system for imaging inside a structure (Fig. 1a-1d and associated text.), the system comprising: 
a static magnetic field generator configured to generate and maintain a static magnetic field inside the structure, the static magnetic field causing alignment of hydrogen of materials inside the structure (Abstract wherein the static magnetic field is disclosed that is necessarily generated by in MRI device. See below.); 
a magneto-quasistatic field generator configured to generate a magneto- quasistatic field inside the structure for a duration, the magneto-quasistatic field causing temporary misalignment of hydrogen during the duration, wherein realignment of the hydrogen with the static magnetic field after the duration causes emission of electromagnetic energy from the hydrogen (Abstract & Page 1 Paragraph 1 through page 2 paragraph 3, the Introduction wherein B1 is disclosed that is necessarily generated by an MRI device. See below.); 
an electromagnetic energy detector configured to detect the electromagnetic energy emitted by the hydrogen and generate output signals conveying characteristics of the electromagnetic energy (Fig. 1e and associated text. See pages 2-4, the Material and Methods section.); and 
one or more processors configured to generate an image of an interior portion of the structure based on the output signals (Fig. 1e and associated text wherein all elements are necessarily connected to processing elements to produce the images shown.).

    PNG
    media_image1.png
    728
    707
    media_image1.png
    Greyscale




Regarding Claim 2, Santini teaches all elements of claim 1, upon which this claim depends.
Santini teaches generating the image of the interior portion of the structure based on the output signals includes measuring physical and/or chemical properties of the interior portion of the structure (Fig. 1e and associated text.).
Regarding Claim 3, Santini teaches all elements of claim 1, upon which this claim depends.
Santini teaches the structure includes a well, and the image of the interior portion of the well facilitates condition determination of the well (Fig. 1a-1e and associated text wherein the space inside the structure is, in the broadest reasonable interpretation, a well.).
Regarding Independent Claim 7, Santini teaches:
A system for imaging inside a structure (Fig. 1a-1e and associated text.), the system comprising: 
a magneto-quasistatic field generator configured to generate and maintain a magneto-quasistatic field inside the structure, the magneto-quasistatic field causing alignment of hydrogen of materials inside the structure ((Abstract wherein the static magnetic field is disclosed that is necessarily generated by in MRI device. See figures of claim 1.); 
an electromagnetic field generator configured to generate an electromagnetic field inside the structure for a duration (Abstract & Page 1 Paragraph 1 through page 2 paragraph 3, the Introduction wherein B1 is disclosed that is necessarily generated by an MRI device. See figures of claim 1.), the electromagnetic field causing temporary misalignment of the hydrogen during the duration, wherein realignment of the hydrogen with the magneto-quasistatic field after the duration causes emission of electromagnetic energy from the hydrogen (Abstract & Page 1 Paragraph 1 through page 2 paragraph 3, the Introduction wherein B1 is disclosed that is necessarily generated by an MRI device. See figures of claim 1. This is how MRI works. There is alignment with a large B -field, excitation and subsequent measurement & recording.); 
an electromagnetic energy detector configured to detect the electromagnetic energy emitted by the hydrogen and generate output signals conveying characteristics of the electromagnetic energy (Fig. 1e and associated text. See pages 2-4, the Material and Methods section.); and 
one or more processors configured to generate an image of an interior portion of the structure based on the output signals (Fig. 1e and associated text wherein all elements are necessarily connected to processing elements to produce the images shown.).
Regarding Independent Claim 8, Santini teaches:
A system for imaging inside a structure (Fig. 1a-1e and associated text.), the system comprising: 
a first magneto-quasistatic field generator configured to generate and maintain a first magneto-quasistatic field inside the structure, the first magneto-quasistatic field causing alignment of hydrogen of materials inside the structure (Abstract wherein the static magnetic field is disclosed that is necessarily generated by in MRI device. See figures of claim 1.); 
a second magneto-quasistatic field generator configured to generate a second magneto-quasistatic field inside the structure for a duration, the second magneto-quasistatic field causing temporary misalignment of the hydrogen during the duration, wherein realignment of the hydrogen with the first magneto-quasistatic field after the duration causes emission of electromagnetic energy from the hydrogen (Abstract & Page 1 Paragraph 1 through page 2 paragraph 3, the Introduction wherein B1 is disclosed that is necessarily generated by an MRI device. See below. See figures of claim 1.); 
an electromagnetic energy detector configured to detect the electromagnetic energy emitted by the hydrogen and generate output signals conveying characteristics of the electromagnetic energy (Fig. 1e and associated text. See pages 2-4, the Material and Methods section.); and 
one or more processors configured to generate an image of an interior portion of the structure based on the output signals (Fig. 1e and associated text wherein all elements are necessarily connected to processing elements to produce the images shown).
Regarding Independent Claim 9, Santini teaches:
A method for imaging inside a structure (Fig. 1a-1e and associated text.), the method comprising: 
generating and maintaining, by a static magnetic field generator, a static magnetic field inside the structure, the static magnetic field causing alignment of hydrogen of materials inside the structure (Abstract wherein the static magnetic field is disclosed that is necessarily generated by in MRI device. See figures below.); 
generating, by a magneto-quasistatic field generator, a magneto-quasistatic field inside the structure for a duration, the magneto-quasistatic field causing temporary misalignment of hydrogen during the duration, wherein realignment of the hydrogen with the static magnetic field after the duration causes emission of electromagnetic energy from the hydrogen (Abstract & Page 1 Paragraph 1 through page 2 paragraph 3, the Introduction wherein B1 is disclosed that is necessarily generated by an MRI device.); 
detecting, by an electromagnetic energy detector, the electromagnetic energy emitted by the hydrogen and generate output signals conveying characteristics of the electromagnetic energy (Fig. 1e and associated text. See pages 2-4, the Material and Methods section.); and 
generating an image of an interior portion of the structure based on the output signals (Fig. 1e and associated text wherein all elements are necessarily connected to processing elements to produce the images shown.).


    PNG
    media_image1.png
    728
    707
    media_image1.png
    Greyscale


Regarding Claim 10, Santini teaches all elements of claim 9, upon which this claim depends.
Santini teaches generating the image of the interior portion of the structure based on the output signals includes measuring physical and/or chemical properties of the interior portion of the structure (Fig. 1e and associated text.).
Regarding Claim 11, Santini teaches all elements of claim 9, upon which this claim depends.
Santini teaches the structure includes a well, and the image of the interior portion of the well facilitates condition determination of the well (Fig. 1a-1e and associated text wherein the space inside the structure is, in the broadest reasonable interpretation, a well.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,  6, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Santini et al (Santini, Tales, et al. "In-vivo and numerical analysis of the eigenmodes produced by a multi-level Tic-Tac-Toe head transmit array for 7 Tesla MRI." PloS one 13.11 (2018): e0206127.) in view of Lehr et al (U.S. 2016/0084077).
Regarding Claim 4, Santini teaches all elements of claim 1, upon which this claim depends.
Santini does not explicitly teach the structure includes a well, an object is located inside drill mud of the well, and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well.
Lehr teaches the structure includes a well (Fig. 1 &  2 Elements 14 and 16 which are elements of the drill string going into the well. See paragraphs 0017-0020 & 0028. Para. 0028 discloses NMR, which is analogous to the tool of Santini.), an object is located inside drill mud of the well (Fig. 1 Elements 100 & 11 which are the mud pump and the drill string respectively. See paragraphs 0017-0020.), and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well (Fig. 1 & 2 Element 60 and paragraphs 0021-0028 wherein the data gathered would be displayed in the same manner as in Santini to make observations and decisions.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lehr to the teachings of Santini such that the structure includes a well, an object is located inside drill mud of the well, and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well because NMR is used to observe conditions in a well, wellbore, etc. which is analogous to MRI and allows one to gather useful information from the borehole.
Regarding Claim 6, Santini teaches all elements of claim 1, upon which this claim depends.
Santini does not explicitly teach the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well.
Lehr teaches the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well (Fig. 1 &  2 Elements 14 and 16 which are elements of the drill string going into the well. See paragraphs 0017-0020 & 0028. Para. 0028 discloses NMR, which is analogous to the tool of Santini.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lehr to the teachings of Santini such that the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well because NMR is used to observe conditions in a well, wellbore, etc. which is analogous to MRI and allows one to gather useful information from the borehole.
Regarding Claim 12, Santini teaches all elements of claim 9, upon which this claim depends.
Santini does not explicitly teach the structure includes a well, an object is located inside drill mud of the well, and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well.
Lehr teaches the structure includes a well (Fig. 1 &  2 Elements 14 and 16 which are elements of the drill string going into the well. See paragraphs 0017-0020 & 0028. Para. 0028 discloses NMR, which is analogous to the tool of Santinin.), an object is located inside drill mud of the well (Fig. 1 Elements 100 & 11 which are the mud pump and the drill string respectively. See paragraphs 0017-0020.), and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well (Fig. 1 & 2 Element 60 and paragraphs 0021-0028 wherein the data gathered would be displayed in the same manner as in Santini to make observations and decisions.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lehr to the teachings of Santini such that the structure includes a well, an object is located inside drill mud of the well, and the image of the interior portion of the well facilitates location determination of the object within the drill mud of the well because NMR is used to observe conditions in a well, wellbore, etc. which is analogous to MRI and allows one to gather useful information from the borehole.
Regarding Claim 14, Santini teaches all elements of claim 9, upon which this claim depends.
Santini does not explicitly teach the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well.
Lehr teaches the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well (Fig. 1 &  2 Elements 14 and 16 which are elements of the drill string going into the well. See paragraphs 0017-0020 & 0028. Para. 0028 discloses NMR, which is analogous to the tool of Santini.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lehr to the teachings of Santini such that the structure includes a well, and the magneto- quasistatic field generator is attached to an end portion of a drill string for placement within the well because NMR is used to observe conditions in a well, wellbore, etc. which is analogous to MRI and allows one to gather useful information from the borehole.

Allowable Subject Matter
Claims 5 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 5,
The system of claim 1, wherein the structure includes a tank, the tank includes sludge, and the image of the interior portion of the tank facilitates tank bottom inspection of the tank without removal of the sludge.
Regarding Claim 13,
The method of claim 9, wherein the structure includes a tank, the tank includes sludge, and the image of the interior portion of the tank facilitates tank bottom inspection of the tank without removal of the sludge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858